DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-6, and 8-14 are pending. 

Claim Objections
Claims 9-10 and 13-14 are objected to because of the following informalities. 
In claim 9, applicant recites “based on the corresponding the commodity identification data for each commodity,” where “the” underlined by examiner is extraneous.  Appropriate correction is required.
In claim 10, applicant recites on “a content server” on line 14, where applicant had previously introduced “a content server” in line 3. Thus, line 14 should read: “the content server.”  Appropriate correction is required.
In claim 13, applicant recites “each of the plurality of registration devices,” where these devices were previously described as “information processing devices.” This is not a matter of indefiniteness, as it’s clear what’s being claimed. However, for the purposes of consistency, examiner has raised the objection.
Claim 14 is objected to based on its dependency. Accordingly, claims 9-10 and 13-14 are objected to. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are found in claim 1:
a controller configured to: receive commodity identification data capable of identifying the commodity from the content server via the communication interface, determine whether the event information indicating sale of the commodity specified by the received commodity identification data is registered in the distribution history information, and permit delivery of the content by the content server when it is determined that the event information indicating the sale of the commodity is registered in the distribution history information.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6, and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter? MPEP 2106.03
Per Step 1, independent claim 1 is directed to a system, and independent claim 10 is directed to a method; thus, independent claims 1 and 10 are directed to a statutory category of invention.  
However, independent claims 1 and 10 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of independent claim 1 is:
receive commodity identification data for the commodity,
determine whether the event information in the distribution history information indicates that the commodity specified by the commodity identification data has been sold,
permit delivery of the content when the event information registered in the distribution history information indicates that the commodity has been sold, and 
transmit a determination result indicating delivery non-permission for the content when the event information registered in the distribution history information does not indicate that the commodity has been sold.

The abstract idea of independent claim 10 is:
storing distribution history information for a commodity, the distribution history information including event information corresponding to events related to the commodity occurring along a distribution route for the commodity; 
receiving commodity identification data for the commodity; 
determining whether the event information in the distribution history information indicates that the commodity specified by the received commodity identification data has been sold;
permitting delivery of the content when the event information in the distribution history information indicates that the commodity has been sold; and
transmitting a determination result indicating delivery non-permission for the content when the event information registered in the distribution history information does not indicate that the commodity has been sold.


Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. In claims 1 and 10, applicant has described delivering content to a user that includes determining if a sales event has occurred and subsequently permitting or denying delivery of content. This could easily be accomplished manually by a merchant at a retail location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, since the limitations are comparable to a business relationship, i.e. a process aimed at delivering content upon sale and event registration. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
The abstract idea is not integrated into a practical application. The additional elements of the claims (claim 1: “content delivery system”; “distribution management server”; content server”; “communication interface”; “storage device”; “controller”; claim 10: “content delivery system”; “distribution management server”; “content server”; “storage device”; “communication interface”) are computing elements recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0019], [0020] of applicant’s published application. This does not integrate the judicial exception (see MPEP 2106.05(f)). 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05.
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 2 is directed to narrowing the abstract idea (determines whether [the information processing device] has registration authority… if [the information processing device] is determined to have the registration authority) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The additional computing elements (“information processing device”; elements highlighted above) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). The additional elements describing read[ing], transmit[ing], and register[ing] are considered Mere Data Gathering, i.e. insignificant extra-solution activity (see MPEP 2106.05(g)). This is well-understood, routine, conventional activity previously known to the industry (see MPEP 2106.05(d)), especially Symantec and TLI Communications LLC v. AV Auto. LLC, which pertain to Receiving or transmitting data over a network; and Versata Dev. Group, Inc. v. SAP Am., Inc., which pertains to Storing and retrieving information in memory). Therefore, the additional elements, alone and in combination, do not integrate the abstract idea into a practical application and are not significantly more.
Claim 4 is directed to the additional element describing transmit[ing], which is considered Mere Data Gathering, i.e. insignificant extra-solution activity (see MPEP 2106.05(g)). This is well-understood, routine, conventional activity previously known to the industry (see MPEP 2106.05(d), especially Symantec and TLI Communications LLC v. AV Auto. LLC, which pertain to Receiving or transmitting data over a network). The additional computing elements (highlighted above) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Therefore, the additional elements, alone and in combination, do not integrate the abstract idea into a practical application and are not significantly more.
Claim 5 is directed to narrowing the abstract idea (determines whether the event information) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The additional computing elements (highlighted above) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). The additional elements describing receive[ing] are considered Mere Data Gathering, i.e. insignificant extra-solution activity (see MPEP 2106.05(g)). This is well-understood, routine, conventional activity previously known to the industry (see MPEP 2106.05(d)), especially Symantec and TLI Communications LLC v. AV Auto. LLC, which pertain to Receiving or transmitting data over a network). Therefore, the additional elements, alone and in combination, do not integrate the abstract idea into a practical application and are not significantly more.
Claim 6 is directed to narrowing the abstract idea (when the distribution history information… has event information indicating that the commodity has been sold… and when the distribution history information… does not have event information indicating that the commodity has been sold) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The additional computing elements (highlighted above) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). The additional elements describing transmit[ing] are considered Mere Data Gathering, i.e. insignificant extra-solution activity (see MPEP 2106.05(g)). This is well-understood, routine, conventional activity previously known to the industry (see MPEP 2106.05(d), especially Symantec and TLI Communications LLC v. AV Auto. LLC, which pertain to Receiving or transmitting data over a network). Therefore, the additional elements, alone and in combination, do not integrate the abstract idea into a practical application and are not significantly more.
Claim 8 is directed to the additional element describing transmit[ing], which is considered Mere Data Gathering, i.e. insignificant extra-solution activity (see MPEP 2106.05(g)). This is well-understood, routine, conventional activity previously known to the industry (see MPEP 2106.05(d), especially Symantec and TLI Communications LLC v. AV Auto. LLC, which pertain to Receiving or transmitting data over a network). The additional computing elements (highlighted above) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Therefore, the additional elements, alone and in combination, do not integrate the abstract idea into a practical application and are not significantly more.
Claim 9 is directed to narrowing the abstract idea (the registration authority is individually set for each commodity… and [the controller] separately determines for each commodity whether the information processing device has the registration authority) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The additional computing elements (highlighted above) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Therefore, the additional elements, alone and in combination, do not integrate the abstract idea into a practical application and are not significantly more.
Claim 11 is directed to narrowing the abstract idea (registration request including event information indicating an event) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The additional computing elements (highlighted above) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). The additional elements describing read[ing] and transmit[ing] are considered Mere Data Gathering, i.e. insignificant extra-solution activity (see MPEP 2106.05(g)). This is well-understood, routine, conventional activity previously known to the industry (see MPEP 2106.05(d)), especially Symantec and TLI Communications LLC v. AV Auto. LLC, which pertain to Receiving or transmitting data over a network; and Versata Dev. Group, Inc. v. SAP Am., Inc., which pertains to Storing and retrieving information in memory). Therefore, the additional elements, alone and in combination, do not integrate the abstract idea into a practical application and are not significantly more.
Claim 12 is directed to narrowing the abstract idea by describing the nature, content, and/or structure of the event information and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The additional computing elements (highlighted above) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into a practical application and is not significantly more. 
Claim 13 is directed to narrowing the abstract idea (registration authority is set in the commodity identification data) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The additional computing elements (“registration devices”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). This does not integrate the abstract idea into a practical application and is not significantly more. 
Claim 14 is directed to narrowing the abstract idea (determine whether [the information processing device] transmitting the registration request has registration authority based on whether the registration authority has been set in the commodity identification data included in the registration request, and when [the information processing device] is determined to have registration authority, register, [in the storage device], the event information included in the registration request as distribution history information, the registration authority is set for each the commodity identification data; and [the controller]:determines whether [the information processing device] has the registration authority for each of the commodity identification data, and when having determined that [the information processing device] which has transmitted the registration request has the registration authority set for each of the commodity identification data, registers the event information included in the registration request into the distribution history information) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The additional computing elements (highlighted above) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). The additional elements describing transmit[ing] and register[ing] are considered Mere Data Gathering, i.e. insignificant extra-solution activity (see MPEP 2106.05(g)). This is well-understood, routine, conventional activity previously known to the industry (see MPEP 2106.05(d)), especially Symantec and TLI Communications LLC v. AV Auto. LLC, which pertain to Receiving or transmitting data over a network; and Versata Dev. Group, Inc. v. SAP Am., Inc., which pertains to Storing and retrieving information in memory). Therefore, the additional elements, alone and in combination, do not integrate the abstract idea into a practical application and are not significantly more.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-2, 4-6, and 8-14 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 20150334201) in view of Dearing et al. (US 20160180135) and Uchiyama et al. (US 20090100501).

Claim 1
Regarding claim 1, Werner discloses: a content delivery system to deliver content to a customer who has purchased a commodity, as a purchase privilege associated with the commodity {as illustrated in Fig. 1, content delivery system defined by electronic device 102, network 116, and other components in environment 100, delivers digital content related to the item 124, i.e. a commodity, the item 124 being purchased by the user 110, the content defining a purchase privilege associated with the item 124; para. [0048] to [0050]}, the system comprising: 
a distribution management server configured to track events related to a commodity {server 122 defines a distribution management server that provides modules including registration module 526, check-in module 532, i.e. modules that track events of a commodity; Fig. 5; para. [0071], [0072}; and 
a content server configured to deliver content to a customer based on an event related to the commodity tracked by the distribution management server {data store 130 defines a content server to deliver the content, e.g. video, to the customer, and provides content contingent on user verification, i.e. an event related to the commodity tracked by server 122, the distribution management server; para. [0066]}, wherein the distribution management server includes: 
a communication interface connected to the content server {as depicted in Fig. 1, the bidirectional arrows between server 122, data store 130, and network 116 define a communication interface to perform communication; para. [0048], [0065]}, 
a storage device to store distribution history information for the commodity, the distribution history information including event information {registration information 568, which stores data and therefore defines a storage device, indicates which items are registered to which users, i.e. distribution history information for the commodity, the distribution history information including event information; para. [0125]}, and 
a controller {digital content manager 510 defines a controller, given that it facilitates instructions for content delivery; para. [0071} configured to: 
receive commodity identification data for the commodity from the content server via the communication interface {registered owner module 530, part of digital content manager 510 or the controller, receives information pertaining to commodity identification, which it then uses to identify content; para. [0137]; as depicted in Fig. 1, the bidirectional arrows between server 122, data store 130 define a communication interface to perform communication; para. [0065]; data store 130 defines a content server, where the content includes video; para. [0066]},
determine whether the event information in the distribution history information indicates that the commodity specified by the received commodity identification data has been sold {registration module 526, part of digital content manager 510 or the controller, uses the item identifier to look up or determine registration information 568 for the item, this information indicating that the commodity specified by the received commodity identification has been purchased or sold; para. [0121], [0132], [0134]}, 
permit delivery of the content by the content server when the event information registered in the distribution history information indicates that the commodity has been sold {before delivering the requested digital content, i.e. prior to permitting delivery, the registration module prompts the user to register the item, i.e. the event information registered in the distribution history information indicates that the commodity has been purchased or sold; para. [0121], [0127], [0132]; note that this action described in context of digital content manager 510, i.e. the controller}. 
Examiner notes that events along a distribution route for the commodity and the distribution history information including event information corresponding to events related to the commodity along the distribution route are nonfunctional descriptive material that attempts to convey a meaning to a human reader, rather than establishing a functional and/or structural relationship, as set forth in MPEP 2111.05. Further, it’s believed that the tracking of a commodity, including events that are related to distribution, is described in para. [0074], [0145].
Thus, even though such features are implied, events along a distribution route for the commodity and the distribution history information including event information corresponding to events related to the commodity along the distribution route, aren’t disclosed explicitly. Further, Werner doesn’t explicitly disclose: transmit a determination result to the content server indicating delivery non-permission for the content when the event information registered in the distribution history information does not indicate that the commodity has been sold. 
However, Dearing teaches a similar system that pertains to tracking items utilizing RFID tags throughout item distribution. Dearing discloses: events along a distribution route for the commodity and the distribution history information including event information corresponding to events related to the commodity along the distribution route {event that occurs in a distribution route of the commodity, in addition to aggregate distribution history information corresponding to events related to the commodity along the distribution route, described in para. [0088]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Werner with Dearing, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Werner describes obtaining information relating to the manufacture and distribution of items {para. [0074] of Werner}, one of ordinary skill in the art would have been further motivated to monitor events during distribution, in order to enable users, shippers, mailers, or any other entity using a distribution network to understand how the distribution network is performing with regard to the user's distribution items {para. [0006] of Dearing}. One of ordinary skill in the art would have been motivated to increase visibility during distribution, and therefore it would have been obvious to modify Werner with Dearing. 
The combination of Werner and Dearing doesn’t explicitly disclose: transmit a determination result to the content server indicating delivery non-permission for the content when the event information registered in the distribution history information does not indicate that the commodity has been sold. 
However, Uchiyama teaches a similar system for providing additional content after purchase. Uchiyama discloses: transmit a determination result to a content server indicating delivery non-permission for the content when the event information registered in the distribution history information does not indicate that the commodity has been sold {when the content to be purchased does not match any of the purchased content, i.e. event information registered in the distribution history information does not indicate that the commodity has been sold, a message or determination result to that effect transmitted to the download terminal 10; para. [0066]; note that while determination result transmitted to download terminal 10, this too defines a content server, given that it’s a server hosting content; Fig. 2; para. [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Werner and Dearing with the features of Uchiyama, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Werner describes receiving content based on purchases {para. [0137] of Werner}, one of ordinary skill in the art would have been further motivated to verify a purchase prior to content delivery, in order to ensure the distribution of content in an authorized manner {para. [0009] of Uchiyama}. One of ordinary skill in the art would have been motivated to ensure authorized distribution, and therefore it would have been obvious to modify Werner and Dearing with Uchiyama. 

Claim 10
Regarding claim 10, Werner discloses: a content delivery method for a content delivery system having a distribution management server to track events related to a commodity {as illustrated in Fig. 1, content delivery method for a content delivery system defined by electronic device 102, network 116, and other components in environment 100, delivers digital content related to the item 124, i.e. a commodity, the item 124 being purchased by the user 110, the content defining a purchase privilege associated with the item 124; para. [0048] to [0050]}, and 
a content server to deliver content to a customer based on an event related to the commodity tracked by the distribution management server {data store 130 defines a content server to deliver the content, e.g. video, to the customer, and provides content contingent on user verification, i.e. an event related to the commodity tracked by server 122, the distribution management server; para. [0066]}, the content delivery method comprising:    
storing, in a storage device, distribution history information for a commodity, the distribution history information including event information {registration information 568, which stores data and therefore defines a storage device, indicates which items are registered to which users, i.e. distribution history information for the commodity, the distribution history information including event information; para. [0125]}; 
receiving commodity identification data for the commodity from a content server via a communication interface {registered owner module 530, part of digital content manager 510 or the controller, receives information pertaining to commodity identification; as depicted in Fig. 1, the bidirectional arrows between server 122, data store 130 define a communication interface; para. [0065]}; 
determining whether the event information in the distribution history information indicates that the commodity specified by the received commodity identification data has been sold {before delivering the requested digital content, the registration module prompts the user to register the item, i.e. system determines the event information in the distribution history information indicates that the commodity specified by the received commodity identification data has been sold; para. [0127]};
	permitting delivery of the content by the content server when the event information in the distribution history information indicates that the commodity has been sold {after system determines the event information in the distribution history information indicates that the commodity has been registered, i.e. sold, system permits delivery of content; para. [0127]}.
Examiner notes that events along a distribution route for the commodity and the distribution history information including event information corresponding to events related to the commodity along the distribution route are nonfunctional descriptive material that attempts to convey a meaning to a human reader, rather than establishing a functional and/or structural relationship, as set forth in MPEP 2111.05. Further, it’s believed that the tracking of a commodity, including events that are related to distribution, is described in para. [0074], [0145].
Thus, even though such features are implied, events along a distribution route for the commodity and the distribution history information including event information corresponding to events related to the commodity along the distribution route, aren’t disclosed explicitly. Further, Werner doesn’t explicitly disclose: transmitting a determination result to the content server indicating delivery non- permission for the content when the event information registered in the distribution history information does not indicate that the commodity has been sold. 
However, Dearing teaches a similar system that pertains to tracking items utilizing RFID tags throughout item distribution. Dearing discloses: events along a distribution route for the commodity and the distribution history information including event information corresponding to events related to the commodity along the distribution route {event that occurs in a distribution route of the commodity, in addition to aggregate distribution history information corresponding to events related to the commodity along the distribution route, described in para. [0088]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Werner with Dearing, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Werner describes obtaining information relating to the manufacture and distribution of items {para. [0074] of Werner}, one of ordinary skill in the art would have been further motivated to monitor events during distribution, in order to enable users, shippers, mailers, or any other entity using a distribution network to understand how the distribution network is performing with regard to the user's distribution items {para. [0006] of Dearing}. One of ordinary skill in the art would have been motivated to increase visibility during distribution, and therefore it would have been obvious to modify Werner with Dearing. 
The combination of Werner and Dearing doesn’t explicitly disclose: transmitting a determination result to the content server indicating delivery non-permission for the content when the event information registered in the distribution history information does not indicate that the commodity has been sold. 
However, Uchiyama teaches a similar system for providing additional content after purchase. Uchiyama discloses: transmitting a determination result to the content server indicating delivery non- permission for the content when the event information registered in the distribution history information does not indicate that the commodity has been sold {when the content to be purchased does not match any of the purchased content, i.e. event information registered in the distribution history information does not indicate that the commodity has been sold, a message or determination result to that effect transmitted to the download terminal 10; para. [0066]; note that while determination result transmitted to download terminal 10, this too defines a content server, given that it’s a server hosting content; Fig. 2; para. [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Werner and Dearing with the features of Uchiyama, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Werner describes receiving content based on purchases {para. [0137] of Werner}, one of ordinary skill in the art would have been further motivated to verify a purchase prior to content delivery, in order to ensure the distribution of content in an authorized manner {para. [0009] of Uchiyama}. One of ordinary skill in the art would have been motivated to ensure authorized distribution, and therefore it would have been obvious to modify Werner and Dearing with Uchiyama. 

Claims 2, 4-6, 8-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Werner, Dearing, and Uchiyama, further in view of Syngkon et al. (US 20110016318).

Claim 2
Regarding claim 2, the combination of Werner, Dearing, and Uchiyama discloses the features of claim 1. Werner further discloses: an information processing device connected to communication interface, the information processing device being configured to read the commodity identification data from the commodity {electronic device 102 connected to communication interface represented by bidirectional arrows defines an information processing device, where it’s indicated this device reads the commodity identification data from the commodity, e.g. a QR code or barcode; para. [0058]} and transmit a registration request to the distribution management server for registering an event of the commodity {registration request in form of purchase-indication message, i.e. for registering an event, sent or transmitted to the registration module 526; para. [0123]}.
Dearing further discloses: corresponding event information for the commodity in the distribution history information {event that occurs in a distribution route of the commodity, in addition to aggregate distribution history information, described in para. [0088]}.
The combination of Werner and Dearing doesn’t explicitly disclose: when the registration request is received via the communication interface, the controller determines whether the information processing device has registration authority corresponding to the event before registering, and if the information processing device is determined to have the registration authority, the controller registers the event information.
However, Syngkon discloses a similar system for authenticating the identity of shippers and receivers at points along a supply chain. Syngkon discloses: when the registration request is received via the communication interface, the controller determines whether the information processing device has registration authority corresponding to the event before registering {controller 125 determines if reader device 130 is registered in system, i.e. whether it has registration authority of the event information of the commodity; para. [0033], [0067]}, and if the information processing device is determined to have the registration authority, the controller registers the event information {after determining that reader device 130 is authorized, i.e. has registration authority, transaction or event information is stored in memory; para. [0082]}. (Examiner notes that registration authority is a broad term that uses nonfunctional descriptive material to convey meaning to a human reader, rather than establishing a functional and/or structural relationship, as set forth in MPEP 2111.05. Given broadest reasonable interpretation, this would simply mean the authority to register events.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Werner, Dearing, and Uchiyama with the features of Syngkon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Werner describes obtaining information relating to the manufacture and distribution of items {para. [0074] of Werner}, one of ordinary skill in the art would have been further motivated to monitor transaction events along a supply chain, in order to limit goods being altered or modified by unscrupulous third parties {para. [0002], [0003] of Syngkon}. One of ordinary skill in the art would have been motivated to increase the integrity of supply chains, and therefore it would have been obvious to modify the combination of Werner, Dearing, and Uchiyama with Syngkon. 

Claim 4
Regarding claim 4, the combination of Werner, Dearing, Uchiyama, and Syngkon discloses the features of claim 3. Werner further discloses: the content server is configured to transmit a delivery determination request to the distribution management server {data store 130 transmits a delivery determination request; [0066]; server 122 defines a distribution management server; Fig. 5; para. [0071], [0072]}, the delivery determination request including commodity identification data {data store 130 might access stored user information to verify the identity of the user, and it may access stored information to obtain information about the item 124, i.e. delivery determination request including commodity identification data; para. [0066]}.
Uchiyama further discloses: requesting a determination of whether the content corresponding to the commodity identification data can be delivered to the customer {user requests via “purchase additional content” selection and content delivery server 00 determines whether or not the content delivery server 00 delivers the content based on the information transmitted from the download terminal 10, i.e. content corresponding to the commodity identification data; para. [0063], [0064]}.

Claim 5
Regarding claim 5, the combination of Werner, Dearing, Uchiyama, and Syngkon discloses the features of claim 4. Werner further discloses: when the controller has received the delivery determination request via the communication interface, the controller then determines whether the event information indicating that the commodity specified by the commodity identification data included in the delivery determination request has been sold is registered {registration module 526, part of digital content manager 510 or the controller, uses the item identifier to look up or determine registration information 568 for the item as part of registering, i.e. event information indicating that the commodity specified by the commodity identification data included in the delivery determination request has been sold is registered; para. [0134]}.
Dearing further discloses: the associated distribution history information {event that occurs in a distribution route of the commodity, in addition to aggregate distribution history information, described in para. [0088]}.

Claim 6
Regarding claim 6, the combination of Werner, Dearing, Uchiyama, and Syngkon discloses the features of claim 5. Werner further discloses: when for the commodity specified by the commodity identification data included in the delivery determination request has event information indicating that the commodity has been sold, the controller is configured to transmit, via the communication interface, a determination result to the content server indicating delivery permission for the content corresponding to the commodity specified by the commodity identification data in the delivery determination request {after system determines that event information indicating that the commodity has been sold, system transmits determination result to the content server indicating delivery permission for the content corresponding to the commodity specified by the commodity identification data in the delivery determination request; para. [0127]}.
Dearing further discloses: the associated distribution history information {event that occurs in a distribution route of the commodity, in addition to aggregate distribution history information, described in para. [0088]}.
Uchiyama further disclose: when for the commodity specified by the commodity identification data included in the delivery determination request does not have event information indicating that the commodity has been sold, the controller is configured to transmit, via the communication interface,  a determination result to the content server indicating delivery non-permission for the content corresponding to the commodity specified by the commodity identification data in the delivery determination request {when the content to be purchased does not match any of the purchased content, i.e. does not have event information indicating that the commodity has been sold, a message or determination result indicating delivery non-permission for the content corresponding to the commodity specified by the commodity identification data in the delivery determination request transmitted to the download terminal 10; para. [0066]; note that while determination result transmitted to download terminal 10, this too defines a content server, given that it’s a server hosting content; Fig. 2; para. [0041]}. 


Claim 8
Regarding claim 8, the combination of Werner, Dearing, Uchiyama, and Syngkon discloses the features of claim 2. Syngkon further discloses: the controller is configured to transmit a notification, via the communication interface, to the information processing device when the information processing device does not have the registration authority {upon receiving transaction information from an unregistered device, i.e. when the information processing device does not have the registration authority, the hub registry 105 may send a message to the shipper, i.e. notify them, indicating that the reader device was not registered, i.e. does not have the registration authority; para. [0105], [0106]}.

Claim 9
Regarding claim 9, the combination of Werner, Dearing, Uchiyama, and Syngkon discloses the features of claim 2. Werner further discloses: the registration authority is individually set for each commodity based on the commodity identification data for each commodity {user registers newly purchased item, which includes an item identifier for the respective or separate item, i.e. registration individually set for each commodity based on the commodity identification data for each commodity; para. [0123]}.
Syngkon further discloses: the controller: separately determines for each commodity whether the information processing device has the registration authority based on the corresponding commodity identification data for each commodity {commodity identification data for each commodity in form of unique identifier obtained from scanning, along with shipper device key, basis for determining whether device has registration authority; para. [0091] to [0093]}. 


Claim 11
Regarding claim 11, the combination of Werner, Dearing, and Uchiyama discloses the features of claim 1, but doesn’t explicitly disclose: a plurality of information processing devices each respectively installed at one of a plurality of distribution bases on the distribution route of the commodity, the plurality of information processing devices each configured to read the commodity identification data from the commodity and to transmit a registration request to the distribution management server, the registration request including event information indicating an event related to the commodity occurred along the distribution route of the commodity.
However, Syngkon discloses a similar system for authenticating the identity of shippers and receivers at points along a supply chain. Syngkon discloses: a plurality of information processing devices each respectively installed at one of a plurality of distribution bases on the distribution route of the commodity {distribution bases on the distribution route of the commodity represented by facilities 405, 410, 415, 420, each possessing an information processing device; Fig. 4; para. [0058]}, the plurality of information processing devices each configured to read the commodity identification data from the commodity and to transmit a registration request to the distribution management server, the registration request including event information indicating an event related to the commodity occurred along the distribution route of the commodity {for each transaction in the supply chain, the identity of the shipper and the receiver are authenticated by hub registry 105, and the shipment and receipt of the goods is logged so that the parties involved in each transaction cannot later repudiate the transaction, i.e. devices configured to read commodity identification data via scanning, with associated event information registered along distribution route; Fig. 4; para. [0058]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Werner, Dearing, and Uchiyama with the features of Syngkon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Given that Werner describes obtaining information relating to the manufacture and distribution of items {para. [0074] of Werner}, one of ordinary skill in the art would have been further motivated to monitor transaction events along a supply chain, in order to limit goods being altered or modified by unscrupulous third parties {para. [0002], [0003] of Syngkon}. One of ordinary skill in the art would have been motivated to increase the integrity of supply chains, and therefore it would have been obvious to modify the combination of Werner, Dearing, and Uchiyama with Syngkon. 

Claim 12
Regarding claim 12, the combination of Werner, Dearing, Uchiyama, and Syngkon discloses the features of claim 11. Werner further discloses: information indicating that the commodity has been sold at a distribution base {registration module 526, part of digital content manager 510 or the controller, uses the item identifier to look up or determine registration information 568 for the item, this information indicating that the commodity has been purchased or sold; para. [0121], [0132], [0134]}. 
Syngkon further discloses: the event information includes position information indicating the distribution base at which the information processing device is located {request may include information identifying the sender/shipper of goods and a physical address of the facility, and/or other information that may be used to identify a physical or geographic location of the facility, i.e. position information indicating the distribution base at which the information processing device is located; Fig. 6; para.  [0064]}.


Claim 13
Regarding claim 13, the combination of Werner, Dearing, Uchiyama, and Syngkon discloses the features of claim 12. Syngkon further discloses: each of the plurality of registration devices can have registration authority to register the event information of the commodity, and registration authority is set in the commodity identification data of the commodity {registration authority for each of the plurality of registration devices described in para. [0067]; registration authority set in the commodity identification data described in para. [0062]}.

Claim 14
Regarding claim 14, the combination of Werner, Dearing, Uchiyama, and Syngkon discloses the features of claim 13. Dearing further discloses: the associated distribution history information {event that occurs in a distribution route of the commodity, in addition to aggregate distribution history information, described in para. [0088]}. 
Syngkon further discloses: receive the registration request from any of the plurality of information processing devices via the communication interface, determine whether the information processing device transmitting the registration request has registration authority based on whether the registration authority has been set in the commodity identification data included in the registration request {controller 125 determines if reader device 130 is registered in system, i.e. whether it has registration authority based on whether the registration authority has been set in the commodity identification data included in the registration request; para. [0033], [0067]}, and when the information processing device is determined to have registration authority, register, in the storage device, the event information included in the registration request, the registration authority is set for each the commodity identification data {after determining that reader device 130 is authorized, i.e. has registration authority, event information included in the registration request is stored in memory, the registration authority thereby being set; para. [0082]}; and the controller: determines whether the information processing device has the registration authority for each of the commodity identification data {controller 125 determines if reader device 130 is registered in system, i.e. whether it has registration authority based on whether the registration authority for each of the commodity identification data; para. [0033], [0067]}, and when having determined that the information processing device which has transmitted the registration request has the registration authority set for each of the commodity identification data, registers the event information included in the registration request {after determining that reader device 130 is authorized, i.e. has registration authority, event information included in the registration request registered; para. [0082]}.

Response to Arguments
Applicant’s arguments filed 12/03/21 have been fully considered by examiner. Examiner will respond to applicant’s arguments in the order presented by applicant, with applicant’s headings and page numbering used for consistency.

Claim Objections; 35 U.S.C. § 112(b) Rejection - Claims 4-6 and 10
	Applicant is thanked for their amendments overcoming the prior objections and rejections under 35 U.S.C. § 112(b), noted on page 9 of the remarks. Note that applicant’s amendments warranted new objections, as seen above. The rejection under 35 U.S.C. § 112(b) has been withdrawn.

35 U.S.C. § 101 Rejection 
	On pages 10-11, applicant presented remarks regarding the rejection under 35 U.S.C. § 101. While appreciated, these are not persuasive.
	On page 10, applicant states ‘Claim 1 is directed to a "content delivery system" comprised of distinct tangible components (e.g., a "distribution management server" & a "content server") connected to one another ("the distribution management server includes ... a communication interface connected to the content server.") As such, the assentation that present claims concern "Concepts Performed in the Human Mind" is clearly erroneous since recited connections [e.g., communicative/electrical connections] between tangible components are not performable in the human mind. Claim 1 (and its dependents) are thus necessarily not drawn to "Concepts Performed in the Human Mind".’
	Applicant continues: ‘The office action alternatively contends the present claims are directed to "Certain Methods of Organizing Human Activity - Commercial or Legal Interactions;" however, such contention conflates subject matter which might tangentially relate to commercial/legal transactions with subject matter specifically directed to commercial or legal interactions. That is, the cited category/grouping is intended to cover attempts to patent such things as "agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations" (see MPEP 2106.04(a)) themselves rather say tangible items such as a cash register, a telephone, or a computer system simply because such tangible items might have commercial applications related to "sales activities" or "business relations." Furthermore, as the MPEP explains, "The term 'certain' qualifies the "certain methods of organizing human activity" grouping as a reminder ... not all methods of organizing human activity are abstract ideas ... this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances."’
	Regarding the first argument, examiner notes that computing elements do not automatically confer subject eligibility. Indeed, this is the core of Alice, where it was decided that implementing an abstract idea on a computer was not enough to transform an abstract idea into patentable subject matter. MPEP 2106.05 contains a detailed discussion of this topic; 2106.05(f), in particular, describes how patents are not automatically eligible via simple application on generic computing elements. This is the approach used by examiner, which examiner stands behind.
	Regarding the second argument, examiner notes that MPEP 2106.04(a)(II)(B) establishes that Commercial Activity can include those in the commercial domain, e.g. Accenture Global Services v. Guidewire Software, Inc., directed to processing insurance claims for a covered loss. Applicant’s own specification, under the Background section, describes “systems to deliver content as a privilege of the purchase associated with a retail commodity.” Thus, examiner maintains that this grouping applies. Examiner notes that applicant has not provided any remarks regarding the Mental Process grouping.
	For similar reasons, examiner maintains the rejection with respect to claim 10. Accordingly, claims 1-2, 4-6, and 8-14 remain rejected under 35 U.S.C. 101.

35 U.S.C. § 103 Rejection 
	On pages 11-13, applicant presented remarks regarding the rejection under 35 U.S.C. § 103. While appreciated, these arguments are directed to the newly added limitation. Given applicant’s amendments, which required an updated search and newly applied art, these arguments are moot. Applicant is directed to the rejection above. 
	Accordingly, claims 1-2, 4-6, and 8-14 remain rejected under 35 U.S.C. 103.

	In conclusion, examiner has responded to all of applicant’s arguments and found them unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070180468, directed to content accessible via a QR code;
US 20140172601, directed to content distribution;
US 20060095792, directed to content distribution. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        2/7/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689